Although I agree with the majority's holding that the award of attorney fees in this case was reasonable, I dissent from its decision that it was reasonable for the trial judge to include in the award the fees generated in connection with the Civ.R. 11 motion for sanctions.
It is an abuse of discretion for a trial court to hold plaintiff's attorney liable for defendant's attorney fees generated in connection with the Civ.R. 11 motion for sanctions.Newman v. Al Castrucci Ford Sales, Inc. (1988), 54 Ohio App. 3d 166,  561 N.E.2d 1001.
In the Newman case the Hamilton County Court of Appeals made the following observation in support of its holding: *Page 163 
"* * * We believe that to hold plaintiff's attorney accountable for defendant's fees arising from the prosecution of the Civ.R. 11 motion puts the attorney in an untenable position; either he must forgo arguing against the motion and agree to pay defendant's attorney fees, or he can proceed to oppose the motion, thereby increasing defendant's fees and the amount he might eventually be required to pay." Id. at 170,561 N.E.2d at 1005.
The Newman case is factually identical to the instant case and should have been adopted by the majority. I find little or no substance in the majority's conclusion that the appellant voluntarily placed himself in the "untenable" position. It appears to me that every lawyer who is faced with a Civ.R. 11 motion acts voluntarily to the extent that the motion is based on his or her conduct that is defined as willful. Therefore, the sole concern for this court is whether it is reasonable to include these specific fees in the award when the inclusion will place the lawyer in the untenable position of either paying and avoiding additional expenses, or not paying and incurring additional expenses. It appears to me that the Newman case is concerned with insuring that an attorney is not penalized for pursuing his or her defense in a Civ.R. 11 motion.
Because I agree with the rationale adopted by the Hamilton County Court of Appeals, I would remand this cause to the trial court with instructions that it determine the amount that represents the fees generated in connection with the Civ.R. 11 motion, and that it enter an award for sanctions reduced by that amount.
In all other respects, I concur completely with the decision of the majority.